743 N.W.2d 214 (2008)
Pamela Ann PONTE, Plaintiff-Appellee,
v.
Robert Francis PONTE, Defendant-Appellant.
Docket No. 135159. COA No. 279758.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the application for leave to appeal the August 30, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the August 30, 2007 order of the Court of Appeals and REMAND this case to the Court of Appeals for plenary consideration. Because the July 12, 2007 order of the Washtenaw Circuit Court is a postjudgment order awarding attorney fees and costs, it is a final order under MCR 7.202(6)(a)(iv) that is appealable as a matter of right under MCR 7.203(A)(1).
We do not retain jurisdiction.